I cannot agree with the majority.
The decision is based on the premise that if the intent of a grantor does not clearly appear from his deed, resort may be had to extraneous matters to determine his intent. That is a sound principle of law, but if we can be guided by plain, unambiguous and simple language, then I say there is no reason to question the grantor's intent in this case, no occasion for interpretation, no room for supposition.
In each instance, the grantor conveyed, by number, a lot of land designated on a recorded plat. The plat shows the lot numbers and defines each lot by fixed and certain bounds. Nothing could be more exact. According to the plat the north boundary of the numbered lots is Kanawha Avenue. "If a deed be unambiguous, it speaks for itself and evidence of its meaning and intent will not be heard." Coal Co. v. Adkins, 101 W. Va. 211,133 S.E. 330.
While it is true that generally a grantor will not be presumed to have intended to retain a long narrow strip next to one of his lines, I protest against carrying that principle to the extent of saying that a grantor will not be presumed to have left unconveyed a strip of land lying on the opposite side of a street from that which he conveyed by specific and exact bounds.
What boots it whether that portion of the plat portraying the grantor's land on the opposite side of Kanawha Avenue had cross-lines marked on it or not? The conveyance of each lot on the south side by number and plat reference is just as definite as though the metes and bounds were set out in each deed with the greatest of detail. When the plat shows the lots as bounded on the north by Kanawha Avenue, how can that boundary be any less definite than if the deeds had called specifically for Kanawha Avenue? That is certain which is capable of being made certain. A glance at the plat shows Kanawha Avenue definitely and certainly on the north front of the lots as numbered and as conveyed.
What difference does it make that the grantor permitted the land on the north side of Kanawha Avenue to become *Page 322 
forfeited for non-entry? That has happened before with other property owners and the state has permitted redemption, just as is sought here by the heirs of the grantor. The statute authorizing redemption in such circumstances presumably was intended for all. Why exclude these heirs from the benefit thereof merely on the surmise that the grantor intended that parcel to pass in sections with the lots on the opposite side of the Avenue?
In my judgment, the court's decision, by disregarding what seem to me the plain terms of the deed in question, takes from the heirs of R. W. Edmunds property which neither he nor they have sold or conveyed away, and vests it in a claimant that has no legal right to it. It is my opinion that the decision is in direct violation of fundamental principles which safeguard the right of private ownership of property. Therefore, I dissent.